DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/21/2022, with respect to claims 1-11 and 13-17 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1-11 and 13-17 has been withdrawn.  Applicant has amended the claims to further include the limitations of dependent claims 12 along with 11 for claim 1 and claim 18 for claim 13.  These claims were previously indicated to contain allowable subject matter; therefore, the amendments to the independent claims to include each and every limitation has overcome the previous prior art rejections.

Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
Regarding claim 19, applicant has rewritten the previous claim 2 in independent format as newly made claim 19, and contends that the previous rejection applied to claim 2 fails to disclose or render obvious all of the claimed limitations.  In particular, applicant’s remarks are directed towards the limitations of calculating a slope value that is a ratio of a vibration-value difference to a time difference, the vibration-value difference being a difference between the current vibration value and a last vibration value that is calculated by said control device based on the sense signal sampled at a last time point after a last output of the oiling signal, the time difference being a difference between the current time point and the last time point.
Examiner respectfully disagrees and contends that based on the prior art teachings of Lakomiak and Endo, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement vibration monitoring of a component that includes monitoring changes of vibration during different time periods (such as when the component is oiled) and determining a slope from these values to predict and monitoring for failure conditions.  Further, while the examiner acknowledged the Endo did not specifically teach calculating the slope using a ratio technique, he does teach determining the slope based on measurements obtained during a present time compared to measurements taken at previous times (i.e. linear regression).  Examiner also noted that it would have been apparent to change the slope calculation of Endo from a linear regression to a ratio based calculation as it was a straightforward and known mathematical formula for calculating slopes (as known by references Kasai and Bowers which provide further evidence that such a calculation technique was known for computing a slope value).  Further, because Lakomiak taught about both oiling a component as well as monitoring parameters such as vibration to determine if further lubrication is needed, it would have been obvious to combined Lakomiak and Endo to monitor using vibration sensing the condition and change in condition of the component upon being oiled to improve efficiency of the component in relation to wear and tear.  For these reasons the rejection of claim 19 is made under the same basis as was made for claim 2 previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakomiak et al. (US 2010/0147627) in view of Endo et al. (US 2021/0016443) and Cai et al. (US 2020/0063548).

With respect to claim 19, Lakomiak discloses a control system [Fig. 1] for evaluating the condition of a machine component of a machine tool [Par. 0011], the machine tool further including an oiling device [24] for oiling the machine component [Par. 0014-0016], said control system comprising: 
a sensor [22] that is to be disposed on the machine tool [16, 18, 20], and that is configured to sense movement of the machine component and to output a sense signal related to vibration of the machine component based on the movement of the machine component thus sensed (vibration of a bearing may be monitored) [Par. 0012-0015]; and 
a control device configured [12] to output an oiling signal to the machine tool to trigger the oiling device to oil the machine component [Par. 0013]. (The controller and monitor 12 may also be electrically coupled to sensors 22 to interpret measurements, thereby determining when devices 24 apply a lubricant)

Lakomiak fails to disclose that the control device is further configured to
calculate a current vibration value based on the sense signal sampled at a current time point after a current output of the oiling signal, 
calculate a slope value that is a ratio of a vibration-value difference to a time difference, the vibration-value difference being a difference between the current vibration value 6Application No. 16/734,875Docket No.: 001039.00167\US Amendment dated June 21, 2022 and a last vibration value that is calculated by said control device based on the sense signal sampled at a last time point after a last output of the oiling signal, the time difference being a difference between the current time point and the last time point,
calculate a first length of time based on the slope value, the current vibration value and a first predetermined vibration threshold, 
determine whether the first length of time is smaller than a first predetermined length, and 
enable output of a first alarm when it is determined that the first length of time is smaller than the first predetermined length.
Lakomiak does however teach about a condition monitoring system for the machine tool that can analyze sensor data including vibrations in order to determine or indicate abnormal and unwanted conditions, such as wear, impending failure, unbalance, excessive loading, misalignment, looseness, and so forth [Par. 0018-0020].

Endo discloses a control system for evaluating residual operating life of a machine component of a machine tool, said control system comprising: 
a sensor [Fig. 1; 306] & [Fig. 3; 317] that is to be disposed on the machine tool, and that is configured to sense movement of the machine component and to output a sense signal related to vibration of the machine component based on the movement of the machine component thus sensed [Par. 0033]; and 
a control device [Fig. 1; 301] configured to 
calculate a current vibration value based on the sense signal sampled at a current time point [Par. 0037],
calculate a slope value based at least on the current time point and the current vibration value [Par. 0053], and  (characterized by analyzing a regression line that indicates the change over time in the vibration amount from the sign detection time to the present point)
calculate a first length of time (estimates duration from the present point T3 to the malfunction time T2 as the remaining life) based on the slope value (regression line 12), the current vibration value (feature amount 11) and a first predetermined vibration threshold (th2) [Fig. 6] & [Par. 0053], (estimation module estimates based on the regression line a malfunction time T2 at which the feature amount is expected to exceed the threshold value Th2)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak with Endo to further include evaluating a residual life of the machine component that includes the control device configured to calculate a current vibration value based on the sense signal sampled at a current time point after a current output of the oiling signal, calculate a slope value based at least on the current time point and the current vibration value, and calculate a first length of time based on the slope value, the current vibration value and a first predetermined vibration threshold motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows for further condition monitoring of the machine based on vibration analysis of the component (see Lakomiak [Par. 0002-0003 & 0018])
Lakomiak and Endo fail to necessarily disclose that the calculated slope value is a ratio of a vibration-value difference to a time difference, the vibration-value difference being a difference between the current vibration value and a last vibration value that is calculated by said control device based on the sense signal sampled at a last time point after a last output of the oiling signal, the time difference being a difference between the current time point and the last time point.
As previously mentioned, Endo discloses a technique for evaluating a remaining life of a machine that includes determining a slope value as a regression line that approximates the change over that includes analyzing feature data (i.e. vibration) at the present point (T3) and past points (back to time T1) time[Fig. 6] & [Par. 0053].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo to calculate the slope value as a ratio of a vibration-value difference to a time difference, the vibration-value difference being a difference between the current vibration value and a last vibration value that is calculated by said control device based on the sense signal sampled at a last time point after a last output of the oiling signal, the time difference being a difference between the current time point and the last time point motivated by a desire to substitute one known element for another to obtain predictable results (KSR).  In particular, simple calculation of a slope value using the general algebraic formula is known (                        
                            s
                            l
                            o
                            p
                            e
                            =
                             
                            
                                
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                     
                                    i
                                    n
                                     
                                    y
                                
                                
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                     
                                    i
                                    n
                                     
                                    x
                                
                            
                        
                     ) where y is vibration and x is time, and it would have been apparent to one of ordinary skill in the art to implement this mathematical calculation as a design alternative to using a linear regression technique that is further supported by references Kasai and Bowers not relied upon which discuss and implement slope calculation formula).

Lakomiak and Endo fail to further determine whether the first length of time is smaller than a first predetermined length, and enable output of a first alarm when it is determined that the first length of time is smaller than the first predetermined length.
Cai discloses teaching a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai further teaches about performing actions including triggering an alarm if the remaining useful life does not satisfy a particular threshold [Par. 0057].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to implement using determining whether the first length of time is smaller than a first predetermined length, and enable output of a first alarm when it is determined that the first length of time is smaller than the first predetermined length motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further improves condition monitoring of the machine and particularly identifying when end of life or imminent failure will occur.


Allowable Subject Matter
Claims 1-11 and 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 is allowed because the closest available prior art Lakomiak et al. (US 2010/0147627)  in view of Endo et al. (US 2021/0016443) and Cai et al. (US 2020/0063548), either singularly or in combination, fails to anticipate or render obvious a control system for evaluating residual operating life of a machine component of a machine tool, the machine tool further including an oiling device for oiling the machine component, said control system comprising:
“a sensor that is to be disposed on the machine tool, and that is configured to sense movement of the machine component and to output a sense signal related to vibration of the machine component based on the movement of the machine component thus sensed; 
a signal-processing device that is capable of communication with said sensor; and 
a control device that is coupled to said signal-processing device and that is configured to output an oiling signal to the machine tool to trigger the oiling device to oil the machine component, 
wherein said control device is further configured to: 
receive the high-frequency signal and the low-frequency signal from said signal- processing device, 
calculate an accumulated moving distance based on the low-frequency signal thus received, 
calculate a vibration-variation value based on the high-frequency signal thus received, 
output the oiling signal to the machine tool to trigger the oiling device to oil the machine component when the accumulated moving distance thus calculated is greater than a moving-distance threshold, 
output the oiling signal to the machine tool when the vibration-variation value thus calculated is greater than a vibration-variation threshold” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis) 
In particular, none of the prior art provides a teaching for the specific technique to calculate parameters based on both low-frequency signal and high-frequency signal separately that are the used to determine when to output the oiling signal to cause the oiling of the machine component.

Claims 2-11 are allowed for the same reasons stated above because claims 2-11 are dependent upon claim 1.

Claim 13 is allowed for the same reasons explained above with regards to claim 1 because claim 13 is the corresponding method claim to system claim 1.

Claims 14-17 are allowed for the same reasons stated above because claims 14-17 are dependent upon claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Berkebile et al. (US 2019/0186690) discloses detecting the occurrence of loss of effective lubrication in high-speed machinery components, and an estimate of when failure will likely occur throughout the operation of the machinery may be determined as well as the damage state after the liquid lubrication supply has ended or becomes inadequate to lubricate the machinery components effectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865       


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865    
07/06/22